PER CURIAM.
The sentence imposed upon the defendant in the instant case, life imprisonment without benefit of pardon, probation or parole for twenty years, is improper. Gubernatorial pardon or commutation, constitutionally permitted, may not be precluded by the terms of an imposed sentence. La.Const. Art. 4, § 5 (1974); State v. Williams, 338 So.2d 672 (La.1976).
Defendant’s conviction is affirmed, but his sentence is vacated and set aside and the case is remanded for resentencing in accordance with the foregoing.